GRIFFIN, J.
Petitioner, Ricky L. Smith [“Smith”], seeks a writ of mandamus to compel the trial court to enforce its November 22, 2004, order granting his motion for post-conviction relief. The attached copy of the order confirms that the trial court vacated his judgment and sentence on Count One, ordered the clerk to reset the case on the trial docket and re-appointed the public defender. Petitioner alleges that the case has not yet been rescheduled for trial and that he wrote letters of inquiry to the public defender but received no response. He claims he then submitted a pro se notice of expiration of speedy trial and a motion to discharge, but no action has been taken. He also claims that his mother contacted the public defender’s office and was allegedly advised that petitioner’s case was “unknown.”
Because petitioner has appointed counsel, he cannot file a pro se petition in this court. See Logan v. State, 846 So.2d 472 (Fla.2003); Sload v. State, 782 So.2d 976 (Fla. 5th DCA 2001). Such petitions will be dismissed where the petitioner does not clearly indicate that he or she is seeking discharge of counsel. Since petitioner claims that the public defender has not responded to his inquiries, however, our dismissal is without prejudice to petitioner filing a new petition after seeking discharge of his counsel.
PETITION DISMISSED.
PLEUS, C.J., and PETERSON, J., concur.